ORDER
PER CURIAM:
Timothy Clay, Jr., was convicted of the unlawful use of a weapon, second-degree murder, and armed criminal action in the Circuit Court of Jackson County. He appeals the unlawful use of a weapon conviction, arguing that there was insufficient evidence that he fired his weapon into a motor vehicle as required to support his conviction under § 571.030.1(9), RSMo. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).